DETAILED ACTION
This is the first Office Action on the merits based on the 17/173,673 application filed on 05/27/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, as originally filed, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022, 10/20/2021, and 04/28/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3 and 18 are objected to because of the following informalities:  
In Claim 3 Line 2, the limitation “a key” should be “the key”
In Claim 18 Line 2, the limitation “a key” should be “the key”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the exercise machine" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    717
    517
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    793
    627
    media_image2.png
    Greyscale

Claims 1, 3-8, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US Patent Pub. No. 2012/0202657).

Regarding claim 1, Wang discloses an exercise machine connector (Exercise-cord anchored device 200; Figure 1), comprising: a cable connection base (Anchored mounts 1; Figure 1) adapted to attach to an end (Tubular inserts 5; Figure 1) of a cable (Elastic Cord 300; Figure 1); a chamber (Wall 10; Figure 2) that resides within a body (Grasp member 100; Figure 2; i.e., the cable connection base 1 has the body 100 that contains the walls 10) of the cable connection base 1 and adapted to receive a key (Protuberances 53; Figure 2) through an 

Regarding claim 3, Wang discloses the chamber is open on a first side (Upper surface 11; Figure 2; i.e., the upper surface 11 is the top connection that is open for the protuberances 53 and end cap 2) for a key and a second side (Lower surface 12; Figure 2; i.e., lower surface 12 is open for the acceptance of the insert 5 that is an end of the cable 300) for the cable.

Regarding claim 4, Wang discloses the key 53 is received via a slot (Inserting opening 18; Figure 2).

Regarding claim 5, Wang discloses the key 53 is T-shaped (i.e., the protuberances form a T shape as seen in Figure 2).

Regarding claim 6, Wang discloses the biasing mechanism 4 comprises a spring (i.e., the biasing member 4 is a spring as seen in Figure 2).

Regarding claim 7, Wang discloses the biasing mechanism 4 is arranged to urge the key 53 against a ramp (Seats 15; Figures 2 and 3) as the key 53 is rotated so that the key advances 

Regarding claim 8, Wang discloses the exercise machine connector 200 prevents the end 5 of the cable 300 from being retracted inside the exercise machine (i.e., the cable 300 cannot be retracted as the connector 200 is a part of a grasping 100 that would stop retracting of the end of the cable).

Regarding claim 11, Wang discloses the receiving groove 150 and the biasing mechanism 4 enable the key 53 to rotate 90 degrees in one direction, but not rotate backwards in the opposite direction without pressure being applied through the key 53 against the biasing mechanism 4, such pressure enabling backward rotation (i.e., the steps 15 have a downward tilt that biases the key 53 downwards as seen in Figure 6 with the biasing mechanism/spring 4 to move 90 degrees toward the receiving groove 150 and a user can use pressure to move the key back the other direction to disengage the key 53)

Regarding claim 12, Wang discloses the chamber 11 includes a ramp (Seats 15; Figures 2 and 3), a seat (Rest walls 16; Figure 3), and an edge (Barrier wall 172; Figures 6-8) that constrain the rotational movement of the key 53 (i.e., the ramp 15, seat 16, and wall 172 retain the key 53 within the opening 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent Pub. No. 2012/0202657) in view of Kassel (US Patent No. 8,870,722)
Regarding claim 10, Wang discloses the cable 300 and the machine connector 200.
Wang does not disclose a knot in the cable attaches the exercise machine connector to the cable.

    PNG
    media_image3.png
    738
    331
    media_image3.png
    Greyscale

Kassel teaches a similar exercise cable attachment device (10; Figure 10) comprising a knot (Knot 82; Figure 10) in the cable (band 80; Figure 10) attaches the exercise machine connector (30; Figure 10) to the cable 80.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable 300 and tubular insert 5 of Wang to have cable with a knot at the end as taught by Kassel to allow for a simple and secure connection of the cable to a connecting piece of the cable system.

Allowable Subject Matter
Claims 14-20 allowed.
Claims 2, 9, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784